Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR/ “at least one of”, only one limitation have patentable weight since other limitations are optional. 


Double Patenting

5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
a. Claims 1-20 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of application No. 17/034175 (US 11184094) & application No. 16/054531 (US 10284313) & application No. 16/358966 (US 10594416) & 16/782500 (US 10833783). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
Claims are not identical, however, the scope of the invention are the same. 

Instant Application
Application (16/054531)
Claim 1: 	
A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system,

 facilitate performance of operations, the operations comprising: identifying a resource for mitigating interference detected from an interface signal, 

the interference comprising at least one of a first interference, 

a second interference, a third interference, a fourth interference, a fifth interference, or combinations thereof, 

the first interference caused by mixing of a downlink signal with an uplink signal, the second interference caused by uplink noise generated by equipment communicating with a network element of a wireless communication network, 

the third interference caused by noise originating from a transmission from the network element, the fourth interference caused by noise originating from one or more adjacent network elements of the wireless communication network,

 and the fifth interference caused by a second device other than the network element; and mitigating the interference using the resource.  
Claim 1: 	
A method, comprising: receiving, by a first base station, a wireless signal, wherein the wireless signal corresponds to an uplink signal;  
converting, by the first base station, the wireless signal to a common public radio interface (CPRI) signal; and determining, by the first base station, from the CPRI signal,

 whether there is a presence of a first interference caused by a downlink signal that mixes with the uplink signal, 

a second interference caused by uplink noise generating by user equipment communicating 
with a second base station, 

a third interference caused by noise caused by a 
defective transmission from the second base station, 

a fourth interference caused by noise caused by one or more adjacent base stations not including the first base station, 

a fifth interference caused by a device that is not a base station, or combinations thereof, wherein the first interference, the second 
interference, the third interference, the fourth interference, the fifth 
interference, and combinations thereof are collectively a plurality of interferences;  

identifying resources of the first base station for mitigating the plurality of interferences; and mitigating at least a portion of the plurality of interferences according to the identifying of the resources of the first base station. 




Other dependents claims are very similar to the dependent claims of the parent case. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope.

Instant Application (16/782500)
Application (16/358966)
Claim 1: 	

A device comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 

detecting interference from an interface signal, the interference comprising at least one of a first interference, 

a second interference, a third interference, a fourth interference, a fifth interference, or combinations thereof, 

the first interference caused by mixing of a downlink signal with an uplink signal,

 the second interference caused by uplink noise generated by equipment communicating with a network element of a wireless communication network, 

the third interference caused by noise originating from a transmission from the network element, 

the fourth interference caused by noise originating from one or more adjacent network elements of the wireless communication network,

the fifth interference caused by a device other than the network element; 

identifying resources for mitigating the interference; and mitigating the interference using the resources.
Claim 1: 	

A method, comprising: monitoring, by a first network element of a wireless communication network from a common public radio interface (CPRI) signal, for each of: 

a first interference caused by mixing of a downlink signal with an uplink signal, 

a second interference caused by uplink noise generated by user equipment communicating with a second network element, 

a third interference caused by noise caused by a defective transmission from the second network element, 

a fourth interference caused by noise caused by one or more adjacent network elements not including the first network element, and 

a fifth interference caused by a device other than the first network element or the second network element; 

detecting interference based on at least one of the first interference, the second interference, the third interference, the fourth interference, the fifth interference, or combinations thereof; 

identifying resources for mitigating the interference; and mitigating the interference using the resources.




Other dependents claims are very similar to the dependent claims of the parent case. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the co-pending application are almost the same in scope.














	Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-13, 15-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/018661) and further in view of Sadek (Pub No. 2013/0279355). 
Regarding claim 1, Wang discloses a device comprising: a processing system including a processor (Fig. 8: Processor- 820); and a memory (Fig. 8: Memory-825) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying a resource for mitigating interference detected from an interface signal (Fig. 3: Detect interference-308 & Para. 49: The spectrum analysis may include identifying the specific channels that observed interference & Para. 50: Use new spectrum to mitigate interference), the interference comprising at least one of a first interference, a second interference (Para. 66: Interference signal with LTE/LTE-A) , a third interference (Para. 66: Interference signal with base stations), a fourth interference, a fifth interference, or combinations thereof (Para. 48: Interference by radar node or AP), 
the first interference caused by mixing of a downlink signal with an uplink signal (Para. 45 & 48: UL & DL interference), the second interference caused by uplink noise generated by equipment communicating with a network element of a wireless communication network (Para. 45 & 66: Device Wifi/ LTE interference with base station), the third interference caused by noise originating from a transmission from the network element (Para. 66: A remote device may be other UEs, radars base station and/or access point), and the fifth interference caused by a second device other than the network element (Para. 66: the interference signals includes a WLAN signal, a radar signal, and/or LTE/LTE-A signal modulated on the unlicensed spectrum by a remote device; also see paragraph [43], The radar signal 230 may thus be interfering signals for UE 115-a) and mitigating the interference using the resource (Para. 50: Radio operates on a new spectrum to mitigate interference).
Wang is silent regarding the fourth interference caused by noise originating from one or more adjacent network elements of the wireless communication network.
In a similar field of endeavor, Sadek discloses interference caused by noise originating from one or more adjacent network elements of the wireless communication network (Para. 56-57: UE is configured to detect interference with an adjacent network and send an interference message to a serving eNodeB to mitigate the interference).
At the time of filling, it would have been obvious to detect interference in the wireless communication system to adjust interference for better quality signal. 
Regarding claim 12 & 17, Claims 14 & 17 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2, Wang discloses the noise originating from the transmission from the network element is associated with a defect in the transmission (Fig. 3: Detect and report interference).  
Regarding claim 4, Wang discloses the interface signal comprises a digital signal generated by a remote radio unit (Fig. 3: Detect and report interference).  
Regarding claim 5, Wang discloses the uplink noise is generated by user equipment (Fig. 3 & Para. 48).
Regarding claim 7 & 13 & 18, Wang discloses the interface signal is generated by an antenna coupled to the device/ network element (Fig. 3 & Para. 48).
Regarding claim 8, Wang discloses the second interference comprises intercell interference (Fig. 3 & Para. 48 & 52).
Regarding claim 9, Wang discloses the second interference is detected according to header information included in the uplink noise (Para. 31: header info-overhead information).
Regarding claim 10, Wang teaches the interference comprises a plurality of detected interferences (Fig. 3 & Para. 48 & 52).
Regarding claim 11 & 16 & 20, Wang teaches the operations further comprise monitoring the interference from the interface signal, the interference comprising at least one of the first interference, the second interference, the third interference, the fourth interference, and the fifth interference, and wherein the identifying is responsive to the monitoring (Fig. 3 & Para. 48 & 52).
Regarding claim 15, Wang teaches the network element comprises a base station of the wireless communication network (Fig. 1 & 3: eNB-105).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/018661), in view of Sadek (Pub No. 2013/0279355) and further in view of Cui (Pub No. 2016/0119932). 
Regarding claim 3, Wang is silent regarding the interface signal comprises a common public radio interface (CPRI) signal, and wherein the operations further comprise monitoring the CPRI signal.
Cui teaches the interface signal comprises a common public radio interface (CPRI) signal, and wherein the operations further comprise monitoring the CPRI signal (Para. 54 & 74: common public radio interface signal monitor).
At the time of filling, it would have been obvious to use common public radio interface in the communication to minimize the interference in the system. 

Claims 6 & 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016/018661), in view of Sadek (Pub No. 2013/0279355) and further in view of Yu (Pub No. 2015/0244414). 
Regarding claim 6 & 14 & 19, Wang is silent regarding the first interference comprises passive intermodulation (PIM) interference.
Yu teaches the first interference comprises passive intermodulation (PIM) interference (Para. 2 & 4: passive intermodulation interference).
At the time of filling, it would have been obvious to adjust passive intermodulation (PIM) interference to provide higher quality signal in the wireless system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648